NO. 07-02-0228-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                    JULY 3, 2002
                          ______________________________

                                   JOSE GUERRERO,

                                                         Appellant

                                             v.

                                     EMMA FLORES,

                                                Appellee
                        _________________________________

              FROM THE 69TH DISTRICT COURT OF MOORE COUNTY;

                       NO. 00-83; HON. RON ENNS, PRESIDING
                        _______________________________

Before BOYD, C.J., QUINN and JOHNSON, JJ.

       Pending before the court is the appeal of Jose Guerrero from what purported to be

a final order. Since he filed the notice of appeal, however, the trial court timely granted a

new trial, as confirmed by Guerrero via letter addressed to this court and dated July 1,

2002. In that letter, he also represented that the proceeding should be dismissed for the

want of jurisdiction. Because a new trial has been granted and this circumstance vitiates

the finality of the order from which appeal was taken, we conclude that our jurisdiction over

the cause is non-existent.
      Accordingly, the appeal is dismissed for want of jurisdiction. Since appellant

acquiesces in this, no motions for rehearing will be entertained and mandate shall issue

immediately.



                                                            Per Curiam



Do not publish.




                                           2